DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 7/29/2022.  Since the previous filing, claim 1 has been amended, claims 11-20 have been cancelled and claims 21-27 have been added.  Thus, claims 1-10 and 21-27 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2007/0066919) in view of Khorassani Zadeh (US 2007/0270727).
	With regards to claim 1, Gueret discloses a massage device (massage device 1) comprising: a handle (body 11) including a first surface adapted to engage a user's palm of a first hand (handle 2) and a second surface adapted to engage a distal phalange of the user's thumb of the first hand (frame 3 and interior of member 4, Fig 4), the first surface including a first back end and a first front end defining a first longitudinal axis, the second surface including a second back end and a second front end defining a second longitudinal axis, the second surface located closer to the first front end than to the first back end (see Annotated Fig 2), and a third surface located opposite to the second surface (see Annotated Fig 2); projections (portions in relief 7) coupled to the third surface (Fig 2).

    PNG
    media_image1.png
    573
    424
    media_image1.png
    Greyscale

Annotated Fig 2
	While Gueret does not explicitly disclose that the second longitudinal axis extending upward at an angle of 30-60 degrees with respect to the first longitudinal axis, Gueret does teach that the second longitudinal axis extends upwards at an angle α that may be between 1 and 80 degrees (paragraph 52).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the angle of Gueret to be 30-60 degrees as this would allow for correct thumb positioning to brace the device without straining the joint and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
	Gueret does not disclose a first projection including a first proximal end coupled to the third surface and a first distal end extending therefrom, the first projection including a first convex surface extending from the first proximal end to the first distal end, and a first concave surface opposite the first convex surface and extending from the first proximal end to the first distal end, the first convex surface and the first concave surface converging at a first projection tip; and a second projection including a second proximal end coupled to the third surface and a second distal end extending therefrom, the second projection including a second convex surface extending from the second proximal end to the second distal end, and a second concave surface opposite the second convex surface and extending from the second proximal end to the second distal end, the second convex surface and the second concave surface converging at a second projection tip; wherein the first concave surface and the second concave surface are opposing.
	However, Khorassani Zadeh teaches a first projection (bar 424) including a first proximal end coupled to the third surface and a first distal end extending therefrom, the first projection including a first convex surface extending from the first proximal end to the first distal end, and a first concave surface opposite the first convex surface and extending from the first proximal end to the first distal end, the first convex surface and the first concave surface converging at a first projection tip (see Annotated Fig 23); and a second projection (bar 426) including a second proximal end coupled to the third surface and a second distal end extending therefrom, the second projection including a second convex surface extending from the second proximal end to the second distal end, and a second concave surface opposite the second convex surface and extending from the second proximal end to the second distal end, the second convex surface and the second concave surface converging at a second projection tip; wherein the first concave surface and the second concave surface are opposing (see Annotated Fig 23).

    PNG
    media_image2.png
    193
    282
    media_image2.png
    Greyscale

Annotated Fig 23
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret to have a first projection including a first proximal end coupled to the third surface and a first distal end extending therefrom, the first projection including a first convex surface extending from the first proximal end to the first distal end, and a first concave surface opposite the first convex surface and extending from the first proximal end to the first distal end, the first convex surface and the first concave surface converging at a first projection tip; and a second projection including a second proximal end coupled to the third surface and a second distal end extending therefrom, the second projection including a second convex surface extending from the second proximal end to the second distal end, and a second concave surface opposite the second convex surface and extending from the second proximal end to the second distal end, the second convex surface and the second concave surface converging at a second projection tip; wherein the first concave surface and the second concave surface are opposing as taught by Khorassani Zadeh as this would allow the user to apply significant pressure to the tissues abutting a tendon with reduced force applied (Khorassani Zadeh: paragraph 116 line 14-16).
	With regard to claim 2, Gueret in view of Khorassani Zadeh teaches the device of claim 1.
Gueret does not disclose further comprising a third projection including a third proximal end configured with the surface and a third distal end extending therefrom, the third projection positioned between the first and second projections. 
However, Khorassani Zadeh teaches further comprising a third projection (Fig. 23; tendon bar 428) including a third proximal end configured with the surface (end of 428 directly attached to 422) and a third distal end extending therefrom (rounded end of 428; pressure bearing end; Paragraph 0116 Lines 10-17), the third projection (Fig. 23; tendon bar 428) positioned between the first and second projections (424 and 426).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret to have a third projection including a third proximal end configured with the surface and a third distal end extending therefrom, the third projection positioned between the first and second projections as taught by Khorassani Zadeh as this would continue to allow for application of significant pressure to the tissues abutting a tendon with reduced force applied (Khorassani Zadeh: paragraph 116 line 15-16).
With regard to claim 3, Gueret in view of Khorassani Zadeh teaches the device of claim 2 and the combination further teaches wherein the first, second, and third projections are arranged in a single row (Khorassani Zadeh: Fig. 23; 424, 428, 426).
With regard to claim 4, Gueret in view of Khorassani Zadeh teaches the device of claim 1 and the combination further discloses wherein the first and second projections are stationary. (Khorassani Zadeh: Fig. 23; 424 and 426).
With regard to claim 5, Gueret in view of Khorassani Zadeh teaches the device of claim 1.
Gueret does not explicitly disclose that the width between the first convex surface and the first concave surface at the first proximal end, a second width between the first convex surface and the first concave surface at a midpoint between the first proximal end and the first distal end, and a third width between the first convex surface and the first concave surface at the first distal end, and the second width is 70%-90% the first width, and the third width is 25%-75% the second width.  
However, Gueret teaches that the projections may be varied in shape such that the width varies along the length (Fig 11-15).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret such that  the width between the first convex surface and the first concave surface at the first proximal end, a second width between the first convex surface and the first concave surface at a midpoint between the first proximal end and the first distal end, and a third width between the first convex surface and the first concave surface at the first distal end, and the second width is 70%-90% the first width, and the third width is 25%-75% the second width as such dimensions may be considered as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see MPEP 2144.05 II].
Additionally, applicant’s specification provides no criticality for why the second width is 70%-90% the first width, and the third width is 25%-75% the second width. Applicant’s discussion of the proportional width of the projections in paragraphs 0087-0090 provides a multitude of embodiments with different proportional widths of the projections but no indication for criticality of the claimed proportional widths of the projections and in paragraphs 0084-0086 applicant describes modeling the outer surface contours of the projections on the dorsal fin shape of Orca whales of different ecotypes, therefore the proportional width of the projections can be considered to be an aesthetic design choice which under In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04 I] “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. Therefore one of ordinary skill in the art at the time the application was filed would have been able to make the second width is 70%-90% the first width, and the third width is 25%-75% the second width based on preference.
With regard to claim 6, Gueret in view of Khorassani Zadeh teaches the device of claim 1. 
Gueret does not explicitly disclose that the width between the first convex surface and the first concave surface at the first proximal end, a second width between the first convex surface and the first concave surface at a midpoint between the first proximal end and the first distal end, and a third width between the first convex surface and the first concave surface at the first distal end, and the second width is 78%-82% the first width, and the third width is 48%-52% the second width.  
However, Gueret teaches that the projections may be varied in shape such that the width varies along the length (Fig 11-15).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueret such that  the width between the first convex surface and the first concave surface at the first proximal end, a second width between the first convex surface and the first concave surface at a midpoint between the first proximal end and the first distal end, and a third width between the first convex surface and the first concave surface at the first distal end, and the second width is 78%-82% the first width, and the third width is 48%-52% the second width as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see MPEP 2144.05 II].
Additionally, applicant’s specification provides no criticality for why the second width is 78%-82% the first width, and the third width is 48%-52% the second width. Applicant’s discussion of the proportional width of the projections in paragraphs 0087-0090 provides a multitude of embodiments with different proportional widths of the projections but no indication for criticality of the claimed proportional widths of the projections and in paragraphs 0084-0086 applicant describes modeling the outer surface contours of the projections on the dorsal fin shape of Orca whales of different ecotypes, therefore the proportional width of the projections can be considered to be an aesthetic design choice which under In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04 I] “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. Therefore one of ordinary skill in the art at the time the application was filed would have been able to make the second width is 78%-82% the first width, and the third width is 48%-52% the second width based on preference.
With regard to claim 7, Gueret in view of Khorassani Zadeh teaches the device of claim 5 and the combination further teaches wherein the first convex surface at the first proximal end and at the midpoint is adapted to engage a recipient's skin, and wherein the first convex surface at the midpoint sets up a fulcrum for a force applied to the first proximal end to be transferred to the first distal end (Khorassani Zadeh: Fig. 23; Paragraph 0116 Lines 10-17).
This claim is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  For this claim, modified Gueret possesses a structure is capable of performing the intended use as understood from Fig. 16 and paragraph 00128 of applicant’s disclosure.
With regard to claim 8, Gueret in view of Khorassani Zadeh teaches the device of claim 1 and the combination further teaches wherein the first projection and the second projection mirror one another (Khorassani Zadeh: Fig. 23; 424 and 426). 
With regard to claim 21, Geuret in view of Khorassani Zaheh teaches the device of claim 1 and Gueret further discloses wherein the third surface is substantially parallel with the second surface (the apex surface 4 (third surface) is substantially parallel to the second surface, see Annotated Fig 2).
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2007/0066919) in view of Khorassani Zadeh (US 2007/0270727) and in further view of Rose (US 2012/0118311).
With regard to claim 9, Gueret in view of Khorassani Zadeh teaches the device of claim 1.
The modified Geuret does not explicitly teach that the first convex surface length of the first convex surface between the first proximal end and the first distal end is greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end. 
However, Liao discloses scraping ribs constructed in the form of a tapered arc which means that the length of the convex and concave surfaces can be the same or one can be longer than the other, but the length of the convex and concave surfaces is dependent on the proportional widths of the projections at the proximal end, midpoint, and distal end in the tapering arc (Abstract; Fig. 3; Paragraph 0007, 0017, 0026; scraping ribs 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus taught by modified Gueret because Liao teaches pressure bars in the shape of a tapered arc and it is well within the skill in the art to vary the exact thicknesses of the tapered arc pressure bars at various points along their length thereby effecting the proportional lengths of the convex and concave surfaces in order to improve the ergonomics of the massage so that the first convex surface length of the first convex surface between the first proximal end and the first distal end is greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see MPEP 2144.05 II]. 
Additionally, applicant’s specification provides no criticality for why a first convex surface length of the first convex surface between the first proximal end and the first distal end is greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end. Applicant’s discussion of the convex and concave surface lengths of the projections in paragraph 0080 provides a multitude of embodiments with different convex and concave surface lengths of the projections but no indication for criticality of the claimed convex and concave surface lengths of the projections and in paragraphs 0084-0086 applicant describes modeling the outer surface contours of the projections on the dorsal fin shape of Orca whales of different ecotypes, therefore the proportional width of the projections can be considered to be an aesthetic design choice which under In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04 I] “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. Therefore one of ordinary skill in the art at the time the application was filed would have been able to make a first convex surface length of the first convex surface between the first proximal end and the first distal end is greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end based on preference.
With regard to claim 10, Gueret in view of Khorassani Zadeh teaches the device of claim 1.
	The modified Guert does not teach that the first convex surface length of the first convex surface between the first proximal end and the first distal end is at least 10% greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end. 
However, Liao discloses scraping ribs constructed in the form of a tapered arc which means that the length of the convex and concave surfaces can be the same or one can be longer than the other, but the length of the convex and concave surfaces is dependent on the proportional widths of the projections at the proximal end, midpoint, and distal end in the tapering arc (Abstract; Fig. 3; Paragraph 0007, 0017, 0026; scraping ribs 22).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus taught by the modified Geuret because Liao teaches pressure bars in the shape of a tapered arc and it is well within the skill in the art to vary the exact thicknesses of the tapered arc pressure bars at various points along their length thereby effecting the proportional lengths of the convex and concave surfaces in order to improve the ergonomics of the massage so that the first convex surface length of the first convex surface between the first proximal end and the first distal end is at least 10% greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end by adjusting the proportional widths of the projections at the proximal end, midpoint, and distal end in the tapering arc as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see MPEP 2144.05 II].
Additionally, applicant’s specification provides no criticality for why a first convex surface length of the first convex surface between the first proximal end and the first distal end is at least 10% greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end. Applicant’s discussion of the convex and concave surface lengths of the projections in paragraph 0080 provides a multitude of embodiments with different convex and concave surface lengths of the projections but no indication for criticality of the claimed convex and concave surface lengths of the projections and in paragraphs 0084-0086 applicant describes modeling the outer surface contours of the projections on the dorsal fin shape of Orca whales of different ecotypes, therefore the proportional width of the projections can be considered to be an aesthetic design choice which under In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04 I] “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art”. Therefore one of ordinary skill in the art at the time the application was filed would have been able to make a first convex surface length of the first convex surface between the first proximal end and the first distal end is at least 10% greater than a first concave surface length of the first concave surface between the first proximal end and the first distal end based on preference.
Claim 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2007/0066919).
	With regards to claim 22, Gueret discloses a massage device (massage device 1) comprising: a handle (handle 2) including a first surface adapted to engage a user's palm of a first hand (handle forming body 11) and a second surface adapted to engage a distal phalange of the user's thumb of the first hand (frame 3 and interior of member 4, Fig 4), the first surface including a first back end and a first front end defining a first longitudinal axis, the second surface including a second back end and a second front end defining a second longitudinal axis, the second surface located closer to the first front end than to the first back end (see Annotated Fig 2), and a third surface located opposite to the second surface (see Annotated Fig 2); first and second projections (portions in relief 7) including first and second proximal ends coupled to the third surface and first and second distal ends extending therefrom (Fig 2, see Annotated Fig 12).
	While Gueret does not explicitly disclose that the second longitudinal axis extends upward at an angle of 30-60 degrees with respect to the first longitudinal axis, Gueret does teach that the second longitudinal axis extends upwards at an angle α that may be between 1 and 80 degrees (paragraph 52).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the angle of Gueret to be 30-60 degrees as this would allow for correct thumb positioning to brace the device without straining the joint and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

    PNG
    media_image3.png
    215
    355
    media_image3.png
    Greyscale

Annotated Fig 12
	With regard to claim 23, Gueret teaches the device of claim 22 and Gueret further discloses further comprising a third projection including a third proximal end configured with the surface and a third distal end extending therefore, the third projection positioned between the first and second projections (see Annotated Fig 12).
	In regard to claim 24, Gueret teaches the device of claim 23 and Gueret further discloses wherein the first, second and third projections are arranged in a single row (see Annotated Fig 12).
In regard to claim 25, Gueret teaches the device of claim 22 and Gueret further discloses wherein the first and second projections are stationary (paragraph 75).
In regard to claim 26, Gueret teaches the device of claim 22 and Gueret further discloses wherein the first and second projections mirror one another (relief portions 7 may be identical, see Annotated Fig 12).
	In regard to claim 27, Gueret teaches the device of claim 22 and Gueret further discloses wherein the third surface is substantially parallel with the second surface (the apex surface 4 (third surface) is substantially parallel to the second surface, see Annotated Fig 2).

Response to Arguments
In regards to the arguments concerning claim 1-10, these arguments concern the amendments and are addressed in the new rejections entered above.
Arguments regarding new claims 21-27 are addressed in the new rejections entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785